Case:17-12011-EEB Doc#:463 Filed:02/15/19          Entered:02/15/19 15:59:40 Page1 of 15



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO


 IN RE:                                          Bankruptcy Case No. 17-12011-EEB
 BEARCAT ENERGY, LLC                             Chapter 11

 Debtor.

 IN RE:
                                                 Bankruptcy Case No. 18-10189-EEB
 JOHN KEITH EDWARDS,                             Chapter 11
 SSN: XXX-XX-1396

 Debtor.



       JOHN KEITH EDWARDS’ AMENDED PLAN OF REORGANIZATION

                               DATED FEBRUARY 15, 2019

          John Keith Edwards (“Edwards” or “Debtor”), Debtor and Debtor-in-Possession
 hereby proposes, pursuant to Chapter 11, Title 11 of the United States Code, the
 following Amended Plan of Reorganization.
                                           ARITCLE I

                                      INTRODUCTION

          Edwards is an individual. His principal residence is located at 3500 Belcaro
 Drive, Denver, Colorado 80209. Edwards works primarily as an oil and gas operator.
          This Plan provides for the reorganization of the Debtor under Chapter 11 of the
 Bankruptcy Code.      Pursuant to the Plan, the Debtor shall restructure his debts and
 obligations. A more complete history of the Debtor, his business, an explanation of this
 Plan, and a description of the Debtor’s financial condition and future business activity
 is contained in the Disclosure Statement which accompanies this Plan.         Reference
 should be made to the Disclosure Statement by all creditors and parties who intend to
 cast a ballot for or against this Plan.
Case:17-12011-EEB Doc#:463 Filed:02/15/19            Entered:02/15/19 15:59:40 Page2 of 15



                                       ARTICLE II

                                      DEFINITIONS

        2.01 - Administrative Claim shall mean a Claim for payment of an administrative
 expense of a kind specified in § 503(b) or 1114(e)(2) of the Bankruptcy Code and
 entitled to priority pursuant to § 507(a)(2) of the Bankruptcy Code, including, but not
 limited to: (a) the actual, necessary costs and expenses, incurred after the Petition Date,
 of preserving the estate and operating the business of the Debtor, including wages,
 salaries, or commissions for services rendered after the commencement of the Chapter
 11 Case; (b) Professional Fee Claims; (c) all fees and charges assessed against the
 estates under 28 U.S.C. § 1930; and (d) all Allowed Claims that are entitled to be
 treated as Administrative Claims pursuant to a Final Order of the Bankruptcy Court
 under § 546(c)(2)(A) of the Bankruptcy Code.
        2.02 - Allowed Claim shall mean a claim in respect of which a Proof of Claim
 has been filed with the Court within the applicable time period of limitation fixed by
 Court Order in this case or scheduled in the list of creditors prepared and filed with the
 Court pursuant to Bankruptcy Rule 1007(b) and not listed as disputed, contingent or
 unliquidated as to amount, in either case as to which no timely objection to the
 allowance thereof has been filed pursuant to Bankruptcy Rules 3001 and 3007 or as to
 which any such objection has been determined by a Final Order.
        2.03 - Allowed Secured Claim shall mean an Allowed Claim secured by a lien,
 security interest or other charge against or interest in property in which the Debtor has
 an interest, or which is subject to setoff under § 553 of the Code, to the extent the value
 (determined in accordance with § 506(a) of the Code) of the interest of the holder of
 any such allowed claim and the Debtor’s interest in such property or to the extent of the
 amount subject to such setoff as the case may be.
        2.04 - Avoidance Actions means each Debtor’s estate’s interest in any and all
 Claims, rights and causes of action which have been or may be commenced by or on
 behalf of the Debtor to avoid and recover any transfers of property determined to be
 preferential, fraudulent or otherwise avoidable pursuant to §§ 544, 545, 547, 548, 549,
 550 or 553 of the Bankruptcy Code, or under any other applicable law, or otherwise
Case:17-12011-EEB Doc#:463 Filed:02/15/19         Entered:02/15/19 15:59:40 Page3 of 15



 subject to equitable subordination under § 510 of the Bankruptcy Code, regardless of
 whether or not such actions have been commenced prior to the Effective Date.
        2.05 – Bearcat Energy, LLC means that entity owned by the Debtor that is also
 currently in a Chapter 11 bankruptcy case pending in the Bankruptcy Court for the
 District of Colorado, Case No. 17-12011-EEB.
        2.06 - Claim shall mean any right to payment, or right to any equitable remedy
 for breach of performance if such breach gives rise to the right to payment, against the
 Debtor in existence on or as of the Petition Date, whether or not such right to payment
 or right to an equitable remedy is reduced to judgment, liquidated, unliquidated, fixed,
 contingent, natured, unmatured, disputed, undisputed, legal, secured or unsecured.
        2.07 - Class shall mean any Class into which Allowed Claims are classified
 pursuant to Article III.
        2.08- Classes 1-7 Claims and Interests shall mean the Allowed Claims and
 Interests so classified in Article III.
        2.09 - Code shall mean the Bankruptcy Code, 11 U.S.C. § 101 et seq. and any
 amendments thereof.
        2.10 - Confirmation Date shall mean the date upon which the Order of
 Confirmation is entered by the Court.
        2.11 - Court shall mean the United States Bankruptcy Court for the District of
 Colorado in which the Debtor’s Chapter 11 case is pending, pursuant to which this Plan
 is proposed, and any Court having competent jurisdiction to hear appeal or certiorari
 proceedings therefrom.
        2.12 - Debtor shall mean the Debtor who is proposing this Chapter 11 Plan.
        2.13 - Disclosure Statement shall mean the Disclosure Statement which is
 approved by the Court according to 11 U.S.C. § 1125 to be utilized to solicit votes for
 this Plan.
        2.14 - Disputed Claim means any Claim which is not an Allowed Claim,
 including, without limitation, any Claim designated as disputed, contingent or
 unliquidated in Debtor’s schedules filed in connection with this case, or any Claim
 against which an objection to the allowance thereof has been interposed, and as to
 which no Final Order has been entered.
Case:17-12011-EEB Doc#:463 Filed:02/15/19           Entered:02/15/19 15:59:40 Page4 of 15



          2.15 - Effective Date of the Plan shall mean the date on which the Order of
 Confirmation is entered or if a stay is entered pending appeal of the Order of
 Confirmation, the date on which the stay is no longer in effect.
          2.16 - Final Order shall mean an order or judgment of the Court which shall not
 have been reversed, stayed, modified or amended and as to which (a) the time to appeal
 from or to seek review, rehearing or certiorari shall have expired, and (b) no appeal or
 petition for review, rehearing or certiorari is pending or if appealed shall have been
 affirmed, or the appeal dismissed by the highest court to which such order was
 appealed, or if review, rehearing or certiorari was sought, such review, rehearing or
 certiorari has been denied and no further hearing, appeal or petition for review,
 rehearing or certiorari can be taken or granted or as to which any right to appeal or to
 seek a review, rehearing or certiorari has been waived.
          2.17 - Interest shall mean any ownership interest or any other instrument
 evidencing any ownership in the Debtor’s assets.
          2.18 - Order of Confirmation shall mean the Order entered by the Court
 confirming the Plan in accordance with the provisions of Chapter 11 of the Code.
          2.19 - Petition Date shall mean the date on which the voluntary Petition was filed
 by the Debtor.
          2.20 - Plan shall mean this Amended Plan of Reorganization, as amended in
 accordance with the terms hereof or modified in accordance with the Code, including
 all exhibits and schedules attached hereto or referenced herein or therein.
          2.21 - Priority Claim means any pre-petition Claim entitled to a priority in
 payment under § 507(a) of the Code, but shall not include any Administrative Claim or
 Tax Claim.
          2.22 - Pro Rata shall mean the ratio of an Allowed Claim or Interest in a
 particular Class to the aggregate amount of all Allowed Claims or Interests in that
 Class.
          2.23 - Professional Fees means the Administrative Claims for compensation and
 reimbursement submitted pursuant to Section 330, 331 and 503(b) of the Code by a
 Professional Person.
Case:17-12011-EEB Doc#:463 Filed:02/15/19           Entered:02/15/19 15:59:40 Page5 of 15



        2.24 – Residence means the Debtor’s residence at 3500 Belcaro Drive, Denver,
 Colorado 80209.
        2.25 - Rules shall mean the Federal Rules of Bankruptcy Procedure and Local
 Bankruptcy Rules for the District of Colorado as adopted by the Court.
        2.26 - Tax Claim means any unsecured Claim of a governmental unit for taxes
 entitled to priority pursuant to 11 U.S.C. § 507(a)(8).
        2.27 - Unclassified Priority Claims shall mean Claims pursuant to Section
 507(a)(2) which are Administrative Claims allowed under Section 503(b) of the Code
 and any fees and charges against the estate under Chapter 123 of Title 28 of the United
 States Code and shall further mean Allowed Unsecured Claims of governmental units to
 the extent provided for in Section 507(a)(8) of the Code.
        2.28 - Other Definitions. Unless the context otherwise requires, any capitalized
 term used and not defined herein or elsewhere in the Plan but that is defined in the
 Code or Rules shall have the meaning set forth therein.
                                        ARTICLE III

                     DESIGNATION OF CLAIMS AND INTERESTS

        The following is a designation of all classes of Claims and Interests other than
 those Claims of a kind specified in Sections 507(a)(2) or 507(a)(8) of the Code.
        Class 1 - All Allowed Unsecured Claims specified in Section 507(a)(4) or 507(a)(5) of
 the Code as having priority.
        Class 2 - The Allowed Secured Claim held by First Western Trust Bank.
        Class 3(a) – The Allowed Secured Claim held by Aspen American Insurance Company.
        Class 3(b) – The Allowed Secured Claim held by Aspen American Insurance Company.
        Class 4 – The Allowed Secured Claim held by Excel Roofing, Incorporated.
        Class 5 – The Allowed Secured Claim held by The Harris Law Firm, P.C.
        Class 6 – The Allowed Claims held by unsecured creditors.
        Class 7 - The Interest held by Edwards.
Case:17-12011-EEB Doc#:463 Filed:02/15/19           Entered:02/15/19 15:59:40 Page6 of 15



                                       ARTICLE IV

  SPECIFICATION AND TREATMENT OF UNCLASSIFIED PRIORITY CLAIMS

        As provided in Section 1123(a)(1) of the Code, the Claims against the Debtor
 covered in this Article IV are not classified. The holders of such Allowed Claims are
 not entitled to vote on the Plan.
        4.1 - The holders of Allowed Claims of the type specified in Section 507(a)(2) of
 the Code, Administrative Claims, shall receive cash equal to the allowed amount of
 such Claim or a lesser amount or different treatment as may be acceptable and agreed to
 by particular holders of such Claims. Such Claims shall be paid in full on the Effective
 Date of the Plan, or treated as otherwise agreed to by the particular holders of such
 Claims. Section 507(a)(2) Administrative Claims that are allowed by the Court after
 the Effective Date of the Plan shall be paid upon allowance or as otherwise agreed.
        4.2 – The Allowed Claims of a type specified in Section 507(a)(8) of the Code,
 Tax Claims of governmental taxing authorities, shall be treated as follows:
               4.2.1 – The Colorado Department of Revenue (“CDOR”) holds an
        unsecured priority claim in the amount of $37,282. The Debtor shall pay CDOR
        this principal amount amortized over a period of 24 months, or such other period
        as may be fixed by the Court. Interest shall accrue on the outstanding balance at
        the applicable statutory rate per annum until paid in full.       Payments shall
        commence on the first day of the first month which is at least 30 days after the
        Effective Date of the Plan
        4.3 - The Debtor will make all payments required to be paid to the U.S. Trustee
 pursuant to 28 U.S.C. § 1930(a)(6) until the case is closed, converted, or dismissed. All
 payments due to the U.S. Trustee pursuant to 28 U.S.C. § 1930(a)(6) shall be paid on
 the Effective Date, and the U.S. Trustee shall thereafter be paid fees due on a quarterly
 basis until the case is closed, converted, or dismissed.
                                           ARTICLE V
             SPECIFICATION AND TREATMENT OF CLASS 1 CLAIMS

        5.1 - Allowed Class 1 Priority Claims shall be paid in full on the Effective Date.
 The Class 1 claims for certain pre-petition wages and employee Claims are more
Case:17-12011-EEB Doc#:463 Filed:02/15/19               Entered:02/15/19 15:59:40 Page7 of 15



 particularly described in Sections 507(a)(4) and 507(a)(5) of the Code. The Debtor
 does not expect that any claims will exist in this Class.
                                              ARTICLE VI

     SPECIFICATION AND TREATMENT OF SECURED CREDITOR CLAIMS

        6.1 – First Western Trust Bank. The Class 2 Secured Claim consists of the
 Allowed Secured Claim of First Western Trust Bank (“FWTB”). This claim is secured
 by a first priority position on the Debtor’s Residence. The Class 2 Secured Claim is
 impaired by this Plan. The Class 2 claim will be treated under this Plan as follows:
               a. The principal amount of the Class 2 claim will be allowed in the amount due
        on the Effective Date of the Plan in accordance with the proof of claim filed by FWTB.
        Pursuant to 11 U.S.C. § 506, the claim is secured up to the value of the collateral securing
        the claim and unsecured for the balance.
               b.      The lien position held by the Class 2 claimant shall be unaltered by
        the Plan except for the release provisions set forth in paragraph 9.10 and shall
        remain in effect until the Class 2 creditor’s secured claim is satisfied or the
        underlying Property is sold.
               c.      As of the Effective Date of the Plan, the Class 2 claim shall bear
        interest at the rate of interest set forth in the original loan documents pertaining
        to the Residence.
               d.      The monthly payment of the Class 2 claim shall be $8,501.98 or as
        may be agreed to by the parties or set by the Court. Such payments shall be due
        on the 17 th day of each month.
               e.      Notwithstanding the foregoing, the Class 2 claim will be paid in full with a
        single balloon payment of all outstanding principal and interest at such time as the earlier
        of: i) the date the Residence is sold or refinanced; ii) 60 days after closing on the sale of
        substantially all of Bearcat Energy’s assets; or iii) May 31, 2019. The Debtor shall be
        entitled to prepay the Class 2 claim without premium or penalty.

        6.2 – Aspen American Insurance Company.                    The Class 3 Secured Claim
 consists of the Allowed Secured Claim of Aspen American Insurance Company
 (“Aspen”).    This claim is secured by a second priority position on the Debtor’s
Case:17-12011-EEB Doc#:463 Filed:02/15/19             Entered:02/15/19 15:59:40 Page8 of 15



 Residence. The Class 3 Secured Claim is impaired by this Plan. The Class 3 claim will
 be treated under this Plan as follows:
              a. The principal amount of the Class 3 claim will be allowed in the amount
       $900,000. Pursuant to 11 U.S.C. § 506, the claim is secured up to the value of the
       collateral securing the claim and unsecured for the balance.
              b.      The lien position held by the Class 3 claimant shall be unaltered by
       the Plan except for the release provisions set forth in paragraph 9.10 and shall
       remain in effect until the Class 3 creditor’s secured claim is satisfied or the
       underlying Property is sold or refinanced.
              c.      As of the Effective Date of the Plan, the Class 3 claim shall bear
       interest at the rate of 4% per annum.
              d.      The Class 3 claim will be paid in full with a single balloon payment
       of all outstanding principal and interest at such time as the earlier of: i) the date
       the Residence is sold or refinanced; ii) 60 days after closing on the sale of
       substantially all of Bearcat Energy’s assets; or iii) May 31, 2019. The Debtor
       shall be entitled to prepay the Class 3(a) claim without premium or penalty.
       6.3 – Excel Roofing, Incorporated. The Class 4 Secured Claim consists of the
 Allowed Secured Claim of Excel Roofing, Incorporated (“Excel”).             This claim is
 secured by a fourth priority position on the Debtor’s Residence. The Class 4 Secured
 Claim is impaired by this Plan. The Class 4 claim will be treated under this Plan as
 follows:
              a. The principal amount of the Class 4 claim will be allowed in the amount
       $3,692.50. Pursuant to 11 U.S.C. § 506, the claim is secured up to the value of the
       collateral securing the claim and unsecured for the balance.
              b.      The lien position held by the Class 4 claimant shall be unaltered by
       the Plan except for the release provisions set forth in paragraph 9.10 and shall
       remain in effect until the Class 4 creditor’s secured claim is satisfied or the
       underlying Property is sold or refinanced.
              c.      As of the Effective Date of the Plan, the Class 4 claim shall bear
       interest at the rate of 4% per annum.
Case:17-12011-EEB Doc#:463 Filed:02/15/19             Entered:02/15/19 15:59:40 Page9 of 15



              d.      The Class 4 claim will be paid in full with a single balloon payment
       of all outstanding principal and interest at such time as the earlier of: i) the date
       the Residence is sold or refinanced; ii) 60 days after closing on the sale of
       substantially all of Bearcat Energy’s assets; or iii) May 31, 2019. The Debtor
       shall be entitled to prepay the Class 4 claim without premium or penalty.
       6.4 – The Harris Law Firm, P.C. The Class 5 Secured Claim consists of the
 Allowed Secured Claim of The Harris Law Firm, P.C. (“Harris”). This claim is secured
 by a fifth priority position on the Debtor’s Residence. The Class 5 Secured Claim is
 impaired by this Plan. The Class 5 claim will be treated under this Plan as follows:
              a. The principal amount of the Class 5 claim will be allowed in the amount due
       on the Effective Date of the Plan in accordance with the proof of claim filed by the Class
       5 claimant. Pursuant to 11 U.S.C. § 506, the claim is secured up to the value of the
       collateral securing the claim and unsecured for the balance.
              b.      The lien position held by the Class 5 claimant shall be unaltered by
       the Plan except for the release provisions set forth in paragraph 9.10 and shall
       remain in effect until the Class 5 creditor’s secured claim is satisfied or the
       underlying Property is sold or refinanced.
              c.      As of the Effective Date of the Plan, the Class 5 claim shall bear
       interest at the rate of 4% per annum.
              d.      The Class 5 claim will be paid in full with a single balloon payment
       of all outstanding principal and interest at such time as the earlier of: i) the date
       the Residence is sold or refinanced; ii) 60 days after closing on the sale of
       substantially all of Bearcat Energy’s assets; or iii) May 31, 2019. The Debtor
       shall be entitled to prepay the Class 5 claim without premium or penalty.



                                        ARTICLE VII

                           SPECIFICATION AND TREATMENT OF
                              UNSECURED CREDITOR CLAIMS
       7.1 - Class 6 consists of those unsecured creditors of Edwards who hold Allowed
 Claims.   Class 6 is impaired under the Plan.         Class 6 claimants shall be paid the
Case:17-12011-EEB Doc#:463 Filed:02/15/19               Entered:02/15/19 15:59:40 Page10 of 15



  principal amount of their claims on the earlier of: i) the date the Residence is sold or
  refinanced; ii) 60 days after Bearcat Energy’s assets are sold; or iii) May 31, 2019.


                                              ARTICLE VIII
            SPECIFICATION AND TREATMENT OF CLASS 7 INTERESTS

         8.1 - Class 7 includes the Interests Edwards has in his property.               Class 7 is
  unimpaired and this paragraph shall govern its treatment. On the Effective Date of the
  Plan Class 7 shall retain his Interests in the properties which he owned prior to the
  Confirmation Date, subject to the terms of the Plan.


                                               ARTICLE IX
                          MEANS FOR THE PLAN'S EXECUTION

         9.1 – Sale or Lease of the Residence. The Debtor will use his best efforts to
  refinance the Residence. If the Residence has not been refinanced on or before March
  1, 2019, the Residence shall be listed for sale with a residential real estate broker
  selected by the Debtor.
         9.2 – Effectuating the Plan. On the Effective Date of the Plan, the Debtor shall
  be appointed pursuant to 11 U.S.C.§1142(b) for the purpose of carrying out the terms of
  the Plan, and taking all actions deemed necessary or convenient to consummating the
  terms of the Plan, including but not limited to execution of documents.
         9.3 - Disputed Claim Procedure. Distributions to any class of creditor will only be made
  on account of Allowed Claims. In the event that distributions are made at a time that a claim
  objection is pending before the Court or a judgment has entered to establish a Claim and the
  judgment is not subject to a Final Order, the portion of the distribution that would be paid to the
  disputed claimant will be held in an interest bearing bank account until the Claim is Allowed or
  disallowed. If Allowed, the Claim will be paid its appropriate share of the withheld payment. If
  disallowed, the withheld distribution will be paid on a Pro Rata basis to the remaining impaired
  Allowed claimants, or if all holders of Allowed Claims have been paid in full, paid to Debtor.
Case:17-12011-EEB Doc#:463 Filed:02/15/19           Entered:02/15/19 15:59:40 Page11 of 15



         9.4 - Claims and Litigation Bar Date and Standing. All Claim objections and
  Avoidance Actions in the case must be filed no later than 30 days following the
  Effective Date.   The Debtor shall have standing to commence, prosecute, and settle
  claim objections and avoidance actions without need for Court approval.
         9.5 - Administrative Expense Bar Date. All applications for allowance and
  payment of Administrative Claims, including Professional Fees, must be filed within 45
  days following the Confirmation Date.
         9.6 - Final Decree. The Debtor will request entry of a final decree after all
  payments to Class 6 are complete. The Debtor may close the case prior to entry of a
  final decree, then move to reopen the after Class 6 payments are complete.
         9.7 - Quarterly Fees. Prior to the entry of the final decree, the Debtor shall
  continue to remit quarterly fees and post-confirmation reports to the United States
  Trustee, as required by statute.
         9.8 – Contractual Relationship. The Plan, upon confirmation, constitutes a new
  contractual relationship by and between the Debtor and his creditors. In the event of a
  default by the Debtor under the Plan, creditors shall be entitled to enforce all rights and
  remedies against the Debtor for breach of contract, the Plan.       Any secured creditor
  claiming a breach of the Plan by the Debtor will be able to enforce all of their rights
  and remedies including foreclosure of their deed of trust, security agreement, lien, or
  mortgage pursuant to the terms of such document. Any creditor claiming a breach by
  the Debtor must provide written notice to the Debtor of the claimed default, the notice
  must provide the Debtor a ten (10) day period within which to cure the claimed default.
  Upon the Debtor’s failure to cure the default within such ten day period, the creditor
  may proceed to exercise their rights and remedies.
         9.9 – Independent Provisions. Should it be determined by the Court that any
  provision of the Plan is impermissible or grounds for the denial of confirmation, the
  Debtor shall have the right, but not the obligation, to delete the impermissible provision
  and proceed with confirmation of the Plan provided that deletion of the offensive
  provision would result in a confirmable Plan.
         9.10 Release of Allowed Secured Claims or Liens.             All Allowed Secured
  Claims, liens and encumbrances on the Residence shall be released with respect to the
Case:17-12011-EEB Doc#:463 Filed:02/15/19                Entered:02/15/19 15:59:40 Page12 of 15



  sale or refinance of the Residence, provided that the sale or refinance produces
  sufficient funds to pay the Allowed Secured Claims in full. The sale or refinance of the
  Residence by the Debtor shall be free and clear of all liens, claims, and encumbrances
  of record and free and clear of any interest in such property held by any entity.


                                                 ARTICLE X
                                MISCELLANEOUS PROVISIONS

         10.1     Revestment. The entry of an Order confirming this Plan shall revest in
  the Debtor all property of the estate free and clear of all liens except those specifically
  set forth in the Plan or as otherwise provided in the Plan or Code. Notwithstanding this
  provision, Avoidance Actions shall remain assets of the estate through their conclusion
  by way of litigation and collection or settlement.
         10.2     Retention of Jurisdiction. Notwithstanding confirmation of the Plan, the
  Court shall retain jurisdiction for the following purposes:
        1.        Determination of the allowability of claims upon objection to such claims by the
                  Debtor-in-Possession or by any other party in interest;
        2.        Determination of the request for payment of claims entitled to priority under 11
                  U.S.C. Section 507(a)(2), including compensation of the parties entitled thereto;
        3.        Resolution of any disputes regarding interpretation of the Plan;
        4.        Implementation of the provisions of the Plan and entry of orders in aid of
                  consummation of the Plan, including without limitation, appropriate orders to
                  protect the revested Debtor from action by creditors;
        5.        Modification of the Plan pursuant to 11 U.S.C. §1127;
        6.        Adjudication of any cause of action brought by the Debtor-in-Possession, the
                  reorganized Debtor, Creditors Committee, by a representative of the estate, or by
                  a Trustee appointed pursuant to the Code, or the revested Debtor exercising rights
                  and powers as provided in 11 U.S.C. §542-549.             This section shall not be
                  construed to limit any other power or right which the Debtor may possess under
                  any section of the Code; and
         7.     Entry of a final decree.
Case:17-12011-EEB Doc#:463 Filed:02/15/19            Entered:02/15/19 15:59:40 Page13 of 15



         10.3 - Satisfaction of Claims.      The Debtor shall receive a discharge at the
  conclusion of making all payments due to Administrative Claimants and Class 4
  claimants, pursuant to Section 1141(d)(5) (“Discharge Date”). Confirmation of the Plan
  shall constitute a modification of any note or obligation for which specification and
  treatment is provided under the Plan as set forth in the Plan. Any obligation or note,
  previously in default, so modified, shall be cured as modified as of the Effective Date.
  This provision shall be operable regardless of whether the Plan provides for any
  obligation to be evidenced by a rewritten loan or security document following
  confirmation of the Plan. During the time period from the Confirmation Date through
  the Discharge Date, no creditor affected by the Plan shall have any relief to pursue any
  pre-petition claim against the Debtor and all such claims shall remain stayed as to
  collection other than through payments made pursuant to the Plan.
         10.4   Headings. The headings used in the Plan are for convenience of reference
  only and shall not limit or in any manner affect the meaning or interpretation of the
  Plan
         10.5   Notices.    All notices, requests, demands, or other communications
  required or permitted in this Plan must be given in writing to the party(ies) to be
  notified. All communications will be deemed delivered when received at the following
  addresses:
                a.    To:

                      John Keith Edwards
                      3500 Belcaro Drive
                      Denver, CO 80209
                      Email: keith@bearcatinc.com

                      With a copy to:
                      Jeffrey S. Brinen, Esq.
                      Kutner Brinen, P.C.
                      1660 Lincoln St., Suite 1850
                      Denver, CO 80264
                      Fax: 303-832-1510
                      Email:jsb@kutnerlaw.com
Case:17-12011-EEB Doc#:463 Filed:02/15/19            Entered:02/15/19 15:59:40 Page14 of 15



                 b.   To an allowed claimant, at the addresses set forth in the allowed Proof of
                      Claim, if filed, otherwise, at the address set forth for the claimant in the
                      Debtor’s Schedules filed with the Court.

         10.6 - Successors and Assigns. The Plan will be binding upon the Debtor, any
  creditor affected by the Plan and his heirs, successors, assigns and legal representatives.
         10.7 - Unclaimed Payments. If a person or entity entitled to receive a payment
  or distribution pursuant to this Plan fails to negotiate a check, accept a distribution or
  leave a forwarding address in the event notice cannot be provided as set forth in
  paragraph 11.5, within six months of the Effective Date of the Plan, the person or entity
  is deemed to have released and abandoned any right to payment or distribution under
  the Plan.
         10.8 - Committee Termination.         Any Creditors Committee appointed in the
  bankruptcy case shall terminate on the Effective Date.
         10.9 – Closing of Case. The Debtor may close the case at the Court at any time
  following Plan Confirmation. The Debtor will retain the right to reopen the case for the
  purpose of having his discharge enter once he has made all payments to unsecured
  creditors. Debtor shall pay all post-confirmation quarterly fees that accrue after his case
  is reopened.


                                        ARTICLE XI
                                CONFIRMATION REQUEST

         11.1 - The Debtor, as proponents of the Plan, request confirmation of the Plan
  pursuant to 11 U.S.C. §1129. The Debtor will solicit acceptance of the Plan after his
  Disclosure Statement has been approved by the Court and is transmitted to the creditors,
  interest holders and parties in interest. In the event the Debtor does not obtain the
  necessary acceptances of its Plan, he may make application to the Court for
  confirmation of the Plan pursuant to 11 U.S.C. §1129(b). The Court may confirm the
  Plan if it does not discriminate unfairly and is fair and equitable with respect to each
  class of Claims or Interests that is impaired and has not voted to accept the Plan.
Case:17-12011-EEB Doc#:463 Filed:02/15/19   Entered:02/15/19 15:59:40 Page15 of 15



  DATED: February 15, 2019.

                                   /s/ John Keith Edwards

                                    John Keith Edwards



  Jeffrey S. Brinen, Esq.
  Kutner Brinen, P.C.
  1660 Lincoln St., Suite 1850
  Denver, CO 80264
  Telephone: 303- 832-2400
  Fax: 303-832-1510
  Email: jsb@kutnerlaw.com
  ATTORNEYS FOR JOHN KEITH EDWARDS
  DEBTOR AND DEBTOR-IN-POSSESSION 
